678




       OFFICE   OF THE ATTORNEY GENERAL             OF TEXAS
                          AUSTIN
QROVER
    md.LcRR
-cv QpIrnAl.




~oaorableUib ~llobrlrt, Pmrldeat
Agr1uultural and meohaaieal      Oollege     or Texar
college StMioa, Z*m*
                              apiaion uo. O-6942




                                                    requedilag       aa




                      cad other     fuads,     to mUmburae

           "2. Can the Comptroller        OS Public Acoouatr
    le@ly     iswe     uarraat8   lo favor of the Collw3e
    la papeat       0r~p~oll~     drawn agaiomt the eppro-
    prlatlour      from the Oetae~alRevenue Fund edd othes
    funds to~reimbur80        the College  Sor pclpOat8 We
    bjr urirrg itr    looal fund aa l r~volvlag fuad?



                                                                 -   -I---   .--.-.-
gonorable   Olb Qllohrl8t,      paae    2


            “This ruling     18 requested     for the reason t&t
     ve are having couslderable         difficulty    la employ-
     ia8 laborers     paid fkom State Appropriations          on
     acaouut, OS the deley la making thtlr           earnlugs
     available.     Under the most favorable         oondltloas
     they do not receive       their wages for a veek or
     more after    they are due.      For many years      prior
     to the flsoal     year 1931-32 the College paid it8
     laborer8 88 set forth la Guestlon Iio. 1 above
     and va8 reimbursed       a8 set forth in Question Ilo.
     2. This method of payment was authorized               by at
     least one, Isglslaturs,       namely the Fortieth,       a8
     set forth in Chapter Ho. 101 of the General and
     Speaiel Laws o? ltr First Called Session.
          “we have been authorized  by the State Audlt-
    or to say to you that   he has full   informatloa    on
    thl8 subjeat ‘and perhaps ‘can assist    you la knov-
    Lug all of the faoto and the dlfflcultle8       under
    vhloh ve have to operate at present     by making
    all payment8 Srom State Appropriation8      directly
    to the payee.”
            Item No. 410 OS the aurreat approprlat          ion for A. &
II. College oontalned    la Iiouse Bill No. 173, Chapter 377, Aot8
of the 49th Iaglrlature,      appropriates     $129,036.00    for the
ourrentfiaaal    year Sor ‘general      malntenanos,     lnaludlag   sup-
pllrr, matprlal,    labor,  equipment,     travelllrg: and oontlngent
txprnw8.
         Subrectiona       3 and 4 of the general           provlrlonr     lp-
011&d to Bows Blll        Ho. 173 are a8 iollovmc
            “Subsection     (3).     Instltutlouel       Receipts.
     lo property belonging          to any of the Instltutlon8
     herein provided       for, or any agency thereof,             shall
     be sold or disposed         of vlthout      the consent     of Its
     governing board, end all prooeeds               from the sale
     of auoh property,        from labor pereormed,          from
     the sale of materials,          orops and supplies,         from
     feca, and any and all other receipts                shall be-
     oome and are herbby appropriated               8s maintenanae
     or oontlugent      fund to be expended uudor the
     direction   and vlth the approval             of the govern-
     ing board bavlag        jurladlotlon.         Bald governltag
     boarde are lthorlred           to use out of the prooeedr
                                                                            6SO



    g-able     Oib Ollohrlst,     page 3


         of said reoelpt8     and fUnd8, la aacordanae       with
         t~e~provlSlon8    of this Aat, suoh amoUUts a8 they
         sba3.1 deem neoessary     for the support,      &?iinten-
         enoe, operation     and lmprovcmeats      of said lastl-
         tutlons.     Any balanoer    remginlng    to the credit
         of any O? said 1UstitUtlonti         local funds at ##id
         ln8titutlonr    or la thx State Treasury at the end
         of any fl8csl    yew We hereby reappropriated            for
         the above-mentioned      purpo8e8 for the suaoeedlrrg
         YW*
                RSubseotlon    (4). Local Deporrltorlee.            The
         ,governlng boards of tha respective           lnstltutlon8
         for which epproprlatlono        are made In this Act
         are hereby authorlxed        to oolect depository         bar&s
         for the safekeeping       of local funde colleotsd           by
         soid lnstLtutions.        The Boards shall require said
         depository    banks to furnish       adequate    surety bonds
         or securltlea     to be posted for the aesuwnoe              of
         ssfety of such deposits.          The daposltory       bank
         or banks so xelacted       are hereby authorized          to
         pledge their     SOOLWltfeS for assurenae          of safety
         for such funds.       All looal funds 8hall be de-
            sited Intact     in thooe deposltorles        ulthla    five
         r 5) days from date of collootloa.            The governing
         boards may require       the.depoeltory      SO designated
         and selected     to pay latereot on dspoxlt8           at a
         rate to be agreed upon by 8ald deposltorle8                and
         s8i.d boards.
               "It la hereby dealxred     the legislative      la-
         tent that the governing     boards and heads of the
         mover61 Stato l~stltutionx      of.hi&ar     learaltq         -~
1    .   shall not borrov moneyfrom any person, firm or
         corporation   to be repaid out of looal funds,          other
         than es speol?loallf    authorixed     by leglrlative
         lna o tment .
                     ”
             In our OpJ~ioa lo. o-4111,     this department   had under
    WMderatlon    a question  in iraw respects   similar   to the pob-
    hxvhlah  you have submitted.     We quote excerpt a from said
    ~i#iOU 88 fOllOV#X
              avTh18     offiae   desires   your opiaion 88     to
         vhether   or    aot any of the three ?OllOVlUg         trM8-
         wtlonr    are    oomtruy     to lwr
              I’....
          “~Case 330. 3. A Oeneral Revenue Uarrant of
    the State was ieaued to an employee for her Oot-
    ober salary.    Although she resigned    on Ootober
    15th, the uarrent van urltten     to her for the ea-
    tire mo th, end 8he dlsoounted      it, keeplug one-
    half ($2)    for hermel? aad the other one-half
    (l/2) vas paid by the lnstftutlonel      oeshler  to
    another employee, vho 8uppoSedly replaoed the
    orlgkf~lemployee.*
         I....

          ‘An approprlatlon     18 the setting    apart from
    the pu@llo revenues of l certain        sum of money
    ,for a ‘speolfled   puFpoae, in suca mauner that the
    excoutlve    OfflCOrS 0s the governmht       are author-
    ized to apply that money, and no more, to that
    purpose, and to no Other+ .Wordr and Phrases,
l   Fwmaaeat Bditlon       Volume 3, Pe 8 %19 et seq.
    State v. Hoore, 63 U.U. 3?3, 3’#         50 Rob. 88 bl
    dmer. State     Rep. 5381 CIoCombr v.‘Dalles~Coun~y
    (Clv. App.) 136 S.W. (2dj 975.
                                 has the
          %very l@ p r o p r i8tlo   a     effect 0s cre-
    ltlnR a speolal   fund, vhlch lo to be expended
    only for the pu~po8e for vhloh the epproprlatlon
    uas made.   To drav a wpllrxuxt against    the cppro-
    prlatloa,  o8teasibly     to apply the funds to the
    purpose ror.vhloh     they we provided,    and then to
    deporlt  the money    to the oredit 0s the loaal ruad
    of the’oollege,     is to apply the money eppwprlrt-
    ed to a purpose for vhloh It 1188 not authorlzod
    by the Legislature.       It ?OuOVS that each 0s the
    SIrat tvo foot    8ltuatloa8   set Out la sour letter
    present lnstanoes     of unauthorized  and therefore
    illegal        dlver#lon#   of the pub110 moneys   lUVOlVe&
          %lth respeot to the third fast situation
    presented   la your letter, you are advised    that
    varrants  agalnet the appropriations We to pay
    the 8a~aries   of emp~oyeet of the varlou8    depert-
    manta end lnrtltutloar    of learnltq$ of this Steto
    sre la no instanae to be dram la fever of the
    dopwtment head or school authorlty~ but 10 each
    ease the varrant against the approprlotlon 18 to
    br &ma   in favor o? the psrsoa renderlag the
                                                                                  _.   682


         yssorsblo   Qlb Ollohriot,     psge   5


              serolas     for which the approprietion         1s provided,
              end Zor 00 greeter        emount thsa 1s actually         due
              sriah per son.     The epproprlatloa      provides     euthor-
              lty for the department         of school head to eater
              Iato aoatraots       vith reiereaae    thereto,     but the
              moneypovlded is not to be draw from the Treas-
              ury by the department         or school head and by him
              dispersed      In cash to the employeesj        the claim OS
              the employee for payment from the approprletloa
              18 to be presented        to the Comptroller       00. the in-
              stltutlonal      payroll,    oertlfled  as aorreat by ths
              school head, and the warrant Is to be dreva la
              favor of ths emplo         e himself.     See Artloles
              4344 4350 4355 556,              4358 aad 4359, Revised
              cmi      st&t~t8,      1925.
                    ‘“It  follows     thatt la the thlrd lastenae         given
              la your letter,       the verreat    should have been
              dreva’ Ia favor OS the employee,           as payee there-
              of, only for the amount satuallg             due her es sel-,
              ary, to vlt,      salary   for one-half      month, end a
              claim should have been presented             to the Comptrol-
              ler for the issuance of a separate warrant egalast
i: ...        the same approprlatloa         Sor the amount OS salary
              duo the employee vho repleaed           her.     The aatlon
              of the school authorities          In oertifyiag      the OlaiP
              Sor the Issuaace        of a varraat    for an e&Ire
              months’s    salary    to the orI&Iael      employee,     vhea
              only oae-half      months’ salary vas due to. her, and
              in delivering      the varraat     to the original       em-
              ployee Sor the full month’s salary,              procurIng
              aash Sxwa the orlglnal         employee,     the payee of the
              varraat,    Sor the one-half      months’ salary not dus
              her, end paylag over the aesh.dIrect              to the em-
              ployee vho raplaaed        the orlglaal      employee,     vas
              vithout    authority     of lav, aad therefore        illegal.”
                   Ue think the language OS the above opinloa        is ap-
         vllcsble Ia this Iastaaae.   Ue  find    no provision la  the  stat-
         atcc or ia the appropriation  bill    vhiah vould authorise    the
         pmrrt of labor alaIms la the manner that you suggest.
                    We aote the statement   IO your letter    that ths meth-
         ol wggested by you vas authorlsed     by the  Leglsletwe      In 1927.
         UCthink, hovever,    that the aoatiauous fell~e      of the LegiS-
         lature  sinoe that tima to eaaa$ similar provisioas       In subse-
         wr it  lpproprletIoas 1ad10at.8 .the   it did not vent     the preot10*
                                                                                                    683
.       ,




              8snoorsble Olb Qllohrlst,             pugs 6


              caatlnued.     We think swh aatloa,     or rsther    lneatloa,   oa the
              St of the Le~islatum       Is partloularly     slgnifloant     ia vleu
              a: s-be fast that for the past several      pars,     thn depsrtmeat-
             i ::astruotloa      on the part of the Comptro‘ilsr       hss bsea that
             -qll      vsrrsats   Bust be msds psyable    to the employsees.
                             Accordlagly,     ve sasver   your Iaqufry b7 statlag  that
             -are     Is    no prrnnt     legal  luthzrlt7 for foll?rLag   the ppcll
    .       PLkoc         o~rttd         Lo J3V    z.vttrr.

                             2rurtie.g    that    thls    sufiIaIsatl7       sasvers   7our ia-
            W-Y,          v* am




                                                                    m
                                                                               ;*sd#
                                                                                .
                                                                         f              AsaIstaat
            JA3grdb




                                                                                                          i
                                                                                                              /


                                                              ‘--




                      .